Case 4:16-cv-01414 Document 690-2 Filed on 10/21/19 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

 

MARANDA LYNN ODONNELL, et al.

V.

HARRIS COUNTY, TEXAS, et al.

Plaintiffs,

Case No. 16-cv-01414
(Consolidated Class Action)

The Honorable Lee H. Rosenthal
U.S. District Judge

Defendants.

 

DECLARATION OF LOETHA McGRUDER IN SUPPORT OF
THE CONSENT DECREE AND SETTLEMENT AGREEMENT

. My name is Loetha McGruder. I am a Named Plaintiff in ODonnell v. Harris County.

. Iwas arrested on May 19, 2016, for the misdemeanor offense of failing to identify myself

to a police officer, and was kept in a jail cell at the Harris County Jail because I could not
afford a $5,000 money bail. While I was in jail, I learned I was pregnant. I was separated
from my other children.

. I spent almost four days in jail and was ready to plead guilty on Monday morning

because I believed that a guilty plea was the only way to get out of jail. I had even signed
plea papers given to me by my court-appointed lawyer. Then, I was introduced to a pro
bono attorney who agreed to represent me and said she would try to help get me released
without having to plead guilty. She was able to get me a personal bond, and I went home
that evening.

. I filed this lawsuit because I believe it is unfair to keep people in jail just because they are

too poor to pay money bail. I knew the same thing that happened to me was happening to
a lot of other people, and I wanted to help myself and to change the system for all of the
other people who are arrested for misdemeanors in Harris County.

. I was in touch with my lawyers at Civil Rights Corps regularly throughout this entire

litigation. They kept me informed about what was going on in the case, including the
preliminary injunction hearing and settlement negotiations.

. Irecently discussed the details of the Consent Decree and Settlement Agreement with my

lawyer, Elizabeth Rossi. She also mailed me the documents so that I could read them
myself.
Case 4:16-cv-01414 Document 690-2 Filed on 10/21/19 in TXSD Page 2 of 2

7. I fully support the settlement negotiated by my lawyers on behalf of the other class
members. I think the agreement will make the system in Harris County fairer for people
like me who cannot afford to pay money to get out of jail after an arrest. No one should
be kept in jail because they are poor, and I am proud that, because of my lawsuit, that will
no longer happen in the Harris County misdemeanor bail system.

8. Iam grateful to my lawyers for how they have handled my lawsuit, and to the Court for

its attention to the case.

I declare ynder penalty of perjury that the foregoing is true and correct to the best of my ability.

yw >] H [19

Loetha McGruder Date
